Citation Nr: 1714632	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO. 09-46 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of: 10 percent for diabetes mellitus prior to March 12, 2007; in excess of 20 percent from March 12, 2007, to February 18, 2010; and, in excess of 40 percent since February 18, 2010.

2. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to May 1, 2010.

4 Entitlement to additional Special Monthly Compensation (SMC).

5. Entitlement to service connection for a neurological disorder of the upper extremities, to include peripheral neuropathy and left carpal tunnel syndrome, claimed as secondary to diabetes mellitus.

6. Entitlement to service connection for a neurological disorder of the lower extremities, to include peripheral neuropathy, claimed as secondary to diabetes mellitus.

7. Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

8. Entitlement to service connection for a skin disorder, to include seborrheic dermatitis.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from June 1968 to March 1970. The Veteran died in October 2013.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2007, July 2008, and June 2009 rating decisions of the RO in Oakland, California. In April 2016, the Board remanded this appeal for adjudication of the claims by the RO with the appellant as substitute claimant. This was accomplished and the appeal has since been returned to the Board for further appellate action. 

The issue of TDIU entitlement was not separately appealed but is being considered here as a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

Similarly, the issue of entitlement to additional SMC was not raised specifically at the RO level, but is inferred from, and is a component of, the rating claims on appeal. See Akles v. Derwinski, 1 Vet. App. 118 (1991) (There is no requirement that veteran must specify with precision statutory provisions or corresponding regulations under which he is seeking benefits). 

The Board has characterized the service connection issues on appeal differently than the agency of original jurisdiction. The RO addressed entitlement to left carpal tunnel syndrome as a separate issue from diabetic neuropathy of the upper extremities. The Board has characterized the issue more broadly to include any neurological disorder of the upper extremities.


FINDINGS OF FACT

1. Prior to March 12, 2007, diabetes mellitus was manifested by the requirement of a restricted diet only. 

2. From March 12, 2007 to February 18, 2010, diabetes mellitus was manifested by the requirement of insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 


3. Since February 18, 2010, diabetes mellitus has been manifested by the requirement of insulin, restricted diet, and regulation of activities.

4. For the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5. Since February 3, 2010, the combined effect of the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation; a claim for TDIU is inferred from the December 20, 2007, PTSD rating claim.

6. Since February 3, 2010, the Veteran had a single service-connected disability ratable at 100 percent and additional service-connected disabilities with combined rating of 60 percent or more.

7. The Veteran had carpal tunnel syndrome of the left upper extremity and mild neuropathy of right upper extremity, which were not related to diabetes mellitus or service and which did not become manifest to a degree of 10 percent or more within one year of service separation; he did not have early-onset peripheral neuropathy for purposes of the herbicide-presumptive provisions.

8. The Veteran did not have a neurological disorder of the lower extremities.

9. The Veteran had essential hypertension which was not related to diabetes mellitus or ischemic heart disease, and which was not related to service.

10. The Veteran had seborrheic dermatitis, which was not associated with chloracne or other acneform disease consistent with chloracne, and which was not related to service.


CONCLUSIONS OF LAW

1. Prior to March 12, 2007, the criteria for a disability rating in excess of 10 percent for diabetes mellitus were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

2. From March 12, 2007 to February 18, 2010, the criteria for a disability rating in excess of 20 percent for diabetes mellitus were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

3. Since February 18, 2010, the criteria for a disability rating in excess of 40 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

4. The criteria for a disability rating of 70 percent for PTSD have been met; the criteria for a rating in excess of 70 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

5. Since February 3, 2010, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).

6. Since February 3, 2010, the criteria for SMC on a statutory housebound basis have been met. 38 U.S.C. § 1114(s) (West 2012); 38 CFR § 3.350(i) (2016).



7. A neurological disorder of the upper extremities was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

8. The basic service connection criteria for the claimed neurological disorder of the lower extremities have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

9. Hypertension was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

10. A skin disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For all claims, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.


Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Diabetes Mellitus 

Diabetes mellitus may be assigned a rating of 100 percent in circumstances requiring more than one daily injection of insulin, restricted diet, and regulation of activities (defined as avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Diabetes mellitus may be assigned a rating of 60 percent in circumstances requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

Diabetes mellitus may be assigned a rating of 40 percent in circumstances requiring insulin, restricted diet, and regulation of activities. 

Diabetes mellitus may be assigned a rating of 20 percent in circumstances requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 

Diabetes mellitus may be assigned a rating of 10 percent in circumstances manageable by restricted diet only. See 38 CFR 4.119, Diagnostic Code 7913. 

Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. See 38 CFR 4.119, Diagnostic Code 7913, Note 1.

When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. See 38 CFR 4.119, Diagnostic Code 7913, Note 2.

In a December 2007 rating decision, VA granted service connection for diabetes mellitus with erectile dysfunction and assigned an initial rating of 10 percent under Diagnostic Code 7913, effective March 12, 2007. In a November 2009 rating decision, the disability rating was increased to 20 percent, effective January 17, 2008, the date an oral hypoglycemic agent was first prescribed. In an August 9, 2010 rating decision, the RO granted an increased rating of 40 percent effective February 18, 2010, the date a claim of entitlement to TDIU was received. 

Records from Kaiser Permanente contain several references to pre-diabetes and a February 28, 2007, record showing the Veteran was "Officially diabetic now." A 
February 26, 2007, record reveals the Veteran was encouraged to exercise more. A June 13, 2007, treatment report reveals that "Diet control" was sufficient at that time (VBMS record 10/15/2007). 

The report of a VA examination dated June 2007 reveals the Veteran's report that he was not taking any medications for diabetes, but was just following a strict diet. He reported no episodes of hypoglycemia or hyperglycemia. He reported no limitation of activities secondary to diabetes. He had not been hospitalized for diabetes. He reported maintaining a stable weight. Regarding potential complications of diabetes, he said that he possibly had cataracts and had hypertension since the l970s. 

A January 17, 2008 VA outpatient note reveals the Veteran was started on Metformin (oral glycemic control medication) (VBMS record 03/11/2008). 

A June 2008 letter from the Veteran reveals his assertion that, since service connection for diabetes mellitus was granted, he had increased the dose of Metformin from 1 per day to 3 per day and had been put on insulin with restricted diet and activities. 

A June 13, 2008, VA outpatient record reveals the Veteran was prescribed insulin and was referred for insulin injection instructions (VBMS record 11/04/2008).

A June 27, 2008, VA outpatient note reveals that blood glucose readings were much improved after insulin and diet change (VBMS record 11/04/2008). 

A June 27, 2008, Nursing Outpatient Note reveals the Veteran was counseled on the importance of regular exercise and or physical activity in the control of blood pressure. The Veteran was instructed to try to exercise at least 30 minutes, 3 times per week if possible, and that any increase in physical activity may be useful in controlling blood pressure (VBMS record 11/04/2008). 

A March 2010 VA General Medical Examination diabetes mellitus adversely affected his ability to do his job due to frequent hypoglycemia and fatigue. He was unable to continue with the traveling required by his job.

After a review of all of the evidence, the Board finds that prior to the Veteran's placement on oral hypoglycemic medication on January 17, 2008, it is not factually ascertainable that an increase in his diabetes mellitus had occurred. Prior to that date, the evidence establishes that his diabetes mellitus was controlled by a restricted diet only. Accordingly the criteria for a rating in excess of 10 percent are not met prior to January 17, 2008. 

The Board also finds that, from January 17, 2008, to February 18, 2010, the Veteran's diabetes mellitus was not manifested by the necessity of regulation of activities for control. Indeed, the Veteran was encouraged to increase his activity level for blood pressure control. The Board acknowledges the June 27, 2008, Nursing Outpatient Note which counseled the Veteran on the importance of regular exercise and or physical activity in the control of blood pressure. While this may be interpreted as regulation of activities, it is explicitly not for purposes of diabetes control. Moreover, the Board observes that regulation of activities is defined within the Diagnostic Code 7913 as "avoidance of" strenuous occupational and recreational activities. Therefore, the encouragement of such activities does not meet the criteria. 

The Veteran was not, and the appellant is not, competent to state whether regulation of activities was required to control the Veteran's diabetes mellitus. Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913. Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).While both are competent to describe what a healthcare provider may have told the Veteran, he reported that this information came from his VA primary care physician. However, VA outpatient reports do not substantiate such a recommendation. 

The RO based its determination that the criteria for a 40 percent rating were met on the statement of the March 2010 VA examiner that the Veteran was unable to do his job due to frequent hypoglycemia and fatigue. This examination thus represents the date of increase in the disability. The RO assigned a more favorable effective date of February 18, 2010, which it described as the date his TDIU claim was received. The Board notes that the February 18, 2010, correspondence has no particular bearing on the assignment of an effective date for the initial rating for diabetes mellitus, which is determined based on "the facts found." See Fenderson, 12 Vet. App. at 126. In other words, it is based on whether the symptomatology manifested meets the criteria for a specific rating. Nevertheless, it this date is more favorable than assignment of the effective date for the increase based on the facts found. Accordingly, the Board will not disturb this determination as it favorable to the appellant. 

The rating criteria for diabetes mellitus are successive. Therefore, a finding that the criteria are not met at one rating level necessarily means that the criteria for higher rating are not met. Camacho, 21 Vet. App. 360. Accordingly, the Board finds that no ratings higher than currently assigned are warranted. 

The Board finds that the criteria for a rating in excess of 40 percent were not met after February 18, 2010. The alternate criteria of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year; or, twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, have not been met. The clinical records since February 18, 2010 do not reflect such findings and the appellant has not otherwise presented evidence to substantiate a rating in excess of 40 percent. 

The Board has considered whether there are any complications of diabetes mellitus that are not included in the current rating. The RO has characterized erectile dysfunction as a noncompensable complication that is included in the current rating. As discussed in more detail below, the Veteran was receiving SMC for this complication at the time of his death. VA outpatient notes refer to retinopathy. An October 11, 2012, VA Pulmonary Consultation lists a past medical history of "DM-2 with retinopathy and peripheral [n]europathy." However, an Optometry Consultation on December 23, 2011, was negative for diabetic retinopathy. As with the peripheral neuropathy claim, the Board considers this specific consultation to be more persuasive than a list of medical history. Accordingly, the Board finds that there are no additional complications of diabetes mellitus for which separate ratings may be assigned. 

In summation of the Board's findings, for the period prior to March 12, 2007, the criteria for a rating in excess of 10 percent have not been met. For the period from March 12, 2007, to February 18, 2010, the criteria for a rating in excess of 20 percent have not been met. Since February 18, 2010, the criteria for a rating in excess of 40 percent have  not been met. In accordance with these findings, the Board concludes that that an increased rating for diabetes mellitus is not warranted for any period. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

PTSD

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130.   Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In a July 2008 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective December 20, 2007. That decision is on appeal to the Board.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. 4.130, Diagnostic Code 9411.

As noted previously, during the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5). In pertinent part, the DSM-5 eliminated the General Assessment of Functioning (GAF) scores used in the DSM-IV: It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In order to provide a global measure of disability, the World Health Organization (WHO) Disability Assessment Schedule (WHODAS) is included, for further study, in Section III of DSM-5 (see the chapter "Assessment Measures"). The WHODAS is based on the International Classification of Functioning, Disability and Health (ICF) for use across all of medicine and health care. Benson v. Shinseki, No. 12-3106, 2013 U.S. App. Vet. Claims LEXIS 2019, 2013 WL 6511510 (U.S. App. Vet. Cl. Dec. 13, 2013).

A review of the evidence reveals a May 2007 letter from a former coworker of the Veteran. She stated that, during the previous 3 years, she had seen him struggling, mentally and physically with the demands and rigors of the job. She noted that she could always tell when he had talked with combat veterans because he became very withdrawn. She expressed concerns about his mental state because she thought he was capable of just "ending it all." She described him as having "a darkness filled with pain lurking inside."

A May 2007 letter from the Veteran's spouse notes that she had seen the Veteran's battles, physically and mentally, as he would cope with his injuries related to his service in Vietnam. He had trouble sleeping and rarely if ever got a full night of sleep. He did not share a lot of his feelings. He would get very quiet and withdrawn and she worried about his mental state. 

A June 12, 2007, VA Mental Health Note reveals the Veteran's complaint of symptoms including excessive worry, restlessness, muscle tension, depression, depressed mood, irritability, guilt, suicidal ideation, decreased libido, feelings of panic, shortness of breath, palpitations, chest pain, trembling, recurrent memories/thoughts, avoidance, exaggerated startle response, and psychic numbing. The Veteran reported over-reactions to situation with strong emotional feelings (VBMS record 09/15/2007).

A June 13, 2007, Mental Health Note reveals the Veteran's complaint of anxiety, including feeling very stressed. In January of that year, he had to stop teaching due to somatic panic symptoms. These panic symptoms were new. He reported anxiety as a sudden onset of chest tightness followed by palpitations and feeling flushed and sweaty. He denied shortness of breath or fearful feelings and denied feeling as if he were dying. These attacks occurred 2-3 times per month and would last a few hours. For the previous 20 years, he reported working as transitional instructor at various military bases - which he elaborated was helping people adjust to civilian life after combat. The examiner assessed a GAF score of 60 due to moderate symptoms (VBMS record 09/15/2007).

A June 27, 2007, Mental Health Note reveals the Veteran took a trip with his wife and he really enjoyed himself and being away. He stated he felt some improvement in sleep even though he knew it was too early. He also indicated he planned to pursue self-referral to VA through the Vet Center for PTSD. His mood was dysphoric and anxious. Affect was mood congruent (VBMS record 09/15/2007). 

An August 3, 2007, Mental Health Note reveals the Veteran indicated doing better with mood management and sleep with medications. He described experiences of survivor's guilt. Mental status examination revealed that behavior was normal with crying. Mood was dysphoric and anxious. Affect was mood congruent, at times bright (VBMS record 09/15/2007). 

A March 19, 2008, letter from the Veteran reveals he missed 96 hours work in October 2007 and 152 hours in November due to stress, anxiety and depression. He also reported a severe panic attack in January 2007. 

The report of a VA examination dated April 2008 reveals the Veteran's report that he had been working as a Transition Assistant Program instructor for the last 6 years. He worked as a veterans' representative for 14 years prior to that. He reported that, in 2005, he started having problems dealing with people who were combat veterans and he had cut down on his hours and would avoid dealing with combat veterans. He also reported that, in the past, he lost three jobs because of his anger issues. The Veteran was dressed casually. He was cooperative during the interview. He reported that his mood was usually "serious and intense." His affect was anxious and appropriate to context. His speech was spontaneous. The rate, volume and tone of his speech were normal. There was no loosening of associations or flight of ideation. The Veteran reported daily intrusive thoughts about his Vietnam experience. He denied hallucinations. He was not delusional. He denied any plans or intention of suicide, but admitted to having had thoughts of suicide over the years. Insight and judgment were deemed fair. He was oriented to person, place, time, and situation. Short-term and long-term memory were intact. The examiner assigned a GAF score of 50. 

April 11, 2008, and May 12, 2008, VA Mental Health Notes reveal the Veteran was alert, cooperative, well-related, neatly dressed, and neatly groomed. Speech was normal in volume, tone, and rate. Thought processes were goal directed. He did not admit to delusions, but noted mild hallucinations of his name being called. Mood was somewhat depressed. Affect was full range, stable, somewhat hypomanic, and appropriate to stated mood. No suicidal ideation was reported. He was oriented x3. Insight was good. Judgment was also good (VBMS record 11/04/2008).

A September 2008 letter from the Veteran notes that he was enrolled in anger management classes because of constant and unprovoked irritability that would escalate, and at times turn to rage. His reliability as a Transition Assistance Program Instructor had reportedly dropped to being non-existent. Three months prior, he had taken himself off of the work schedule of classes for the foreseeable future. The depression, panic attacks, anxiety, and retro memories were just overwhelming. He reported having obsessive/compulsive behavior patterns that only served to further impact his inability to relate to others. He reported having no close friends. He tended to withdraw within himself and find a comfort level when doing so. He reported hearing voices that called his name. 

A January 15, 2009, VA Mental Health Note reveals the Veteran felt he was doing pretty well. He said his mood most days was "smooth." Some days something would trigger him and he would get angry. He reported recently getting in a yelling, screaming match with an employee at a VA office. At a certain point, she started literally visually fading out. He pulled back because he thought it would get "very ugly." He had just been avoiding situations where there was any threat of confrontation. He thought the medication was helping him to be calm during his waking hours (VBMS record 11/02/2009).

A May 15, 2009, VA Mental Health Note reveals the Veteran was still having problems with his anger. Things he was talking about in therapy were stirring up emotions. It would then spill over into his life. It made him more snappy. It was hard at home. He would "dam up" and just wanted to be left alone or he would get irritable and give terse, snappy answers if someone would ask him something. It happened at work as well (VBMS record 11/02/2009). 

Treatment records from the Vet Center were negative for suicide attempts or homicidal attempts/thought, but positive for sleep disturbance and suicidal thought. A February 4, 2010, report reveals the Veteran was anxious as evidenced by his hands shaking uncontrollably and being very emotional in the session. The counselor noted that she wrote a letter to VA stating that his mental condition were creating problems for him to continue working.

A December 2009 (and March 2010) letter from a Vet Center counselor reveals her assessment that his symptoms were severe. She described a strong degree of occupational and social impairment. He continued to experience near-continuous panic, but had learned to basically hide the panic attacks so that he could continue his job. Although it was extremely difficult for him to continue working, and he recognized that he was not meeting his job standards, he knew that not working would be even more destructive to his mental health. He had no friends, only acquaintances he could keep at an emotional arm's length. He was unable to establish and maintain effective relationships. The emotional numbness he experienced due to his PTSD prohibited him from allowing that degree of closeness in his life. Although he had been married for 39 years, his marriage was successful because his wife also was a trauma survivor and could understand his PTSD and support him. Even so, they recently participated in a couples' communication class to address the problems that his PTSD has caused in the marriage. While he was well dressed and maintained appropriate hygiene, according to the counselor, he maintained his appearance in an obsessive-compulsive manner that was just as indicative of psychological impairment as is total neglect of appearance and hygiene. She described the Veteran as amongst the most severe cases she had seen. 

A February 19, 2010, VA Mental Health Note reveals the Veteran had quit his job. He was getting angry at the job about being told the wrong thing. Subsequently, he was more upset because he did not know what his identity was because the job was what he did for 21 years. He had not had any thoughts of wanting to be dead. He was angry enough at the people at his old work to want to hurt some of them, but being out of the situation had eliminated the chance of anything happening. He said the process of being in his job, hearing about the guys' service in Iraq or Afghanistan, was reminding him of the things he dealt with in his military service. So the job itself brought out his PTSD. He felt responsible for some deaths when he was in the service almost 40 years prior. He said he should have died but did not. Rationally, he had learned he could not have been responsible for their deaths. But emotionally he still felt responsible (VBMS record 03/05/2010). 

A February 2010 notice from the California Personnel System notes the Veteran was eligible for disability retirement. He was found to be currently substantially incapacitated from performance of the usual duties of the position for his employer. 

A March 2010 VA Mental Examination reveals the Veteran reported that he had difficulty with daily intrusive thoughts about his Vietnam experiences. He reported that, when he hears certain music from the Vietnam era, he would be reminded of his memories of Vietnam. He reported that he had difficulty watching war movies and at times avoided watching them. He reported that he avoided talking about his Vietnam experiences to most people. He reported that the only people he could trust were his wife and his sister-in-law and the two counselors that he was seeing at the Vet. Center. He had a lack of trust towards others and considered himself a loner. He had also been emotionally detached from most people. He reported that the only hobby he had was playing with his dogs. He had problems in his relationships and his anger problems resulted in quitting his last job earlier that year. He reported that he had been hypervigilant and avoided crowded places. He reported that he did not like to be in crowded places and when he was in public he was always aware of his surroundings. He had shown exaggerated startle response to loud noises. He was pleasant and cooperative during the interview. He reported that his mood was mostly angry. His affect was intense and appropriate to context. His speech was spontaneous and the rate, volume and tone of his speech were normal. There was no loosening of association or flight of ideation. He denied hallucinations. He was not delusional. He denied suicidal ideation. His insight and judgment were deemed fair. He was oriented to person, place, time and situation. Short-term and long-term, memory were intact. Based on the Veteran's history and mental status examination he had symptoms of PTSD since his return from Vietnam. Since the last evaluation, his PTSD had intensified to the point that he stopped working. Due to his PTSD, it was opined that he would have a difficult time in sustaining gainful employment based on symptoms such as intense anger, difficulty in adapting to stressful situations, and inability to establish and maintain effective relationships. The examiner assigned a GAF score of 45.

After a review of all of the evidence, the Board finds the assessment of the Veteran's Vet. Center counselor persuasive that the Veteran's PTSD symptomatology was more disabling than his rating of 50 percent indicated. In light of behavior manifested by panic attacks initiated by his work environment and resulting in difficulty adapting to stressful circumstances (including work or a work-like setting, ongoing suicidal ideation, near-continuous depression affecting his ability to function in dependently, appropriately, and effectively, and persistent irritability approximating impaired impulse control, the Board finds that the criteria for a 70 percent rating have been met for the period on appeal. 

The Board also finds that the criteria for a 100 percent rating have not been met for any period. While the Veteran had significant social impairment, he always maintained a relationship with his spouse, and he was able to interact with VA and Vet. Center counselors and care providers in a manner that was often described as cooperative and/or pleasant. This is probative evidence that there was not total social impairment at any time. In other words, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.

In summation of the Board's findings, for the period on appeal, the criteria for a PTSD rating of 70 percent, but not higher, have been met. In accordance with these findings, the Board concludes that that an increased rating for PTSD is warranted, in part. To the extent that any higher rating is denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied with respect to diabetes mellitus. For the entire appeal period, the Veteran's service-connected diabetes mellitus was manifested by the need for dietary regulation. For the entire period after March 12, 2007, it was also manifested by the need for medications, such as oral glycemic control medications, and eventually, insulin. For the period after February 18, 2010, it was also manifested by the need for regulations of activities to avoid episodes of hypoglycemia. These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the endocrine system provide disability ratings on the basis of the impact of changes in blood sugar such as hypoglycemic and hyperglycemic reactions. They explicitly contemplate medications taken to control these symptoms, as well as dietary restrictions, and, to the extent necessary, restriction of activities. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

The Board also finds that the first Thun element is not satisfied with respect to PTSD, which was manifested by chronic sleep impairment, irritability, anger, anxiety, panic, depression, obsessive/compulsive behavior, social isolation, and auditory hallucinations. All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43). The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings. The Veteran's symptoms are specifically included in the rating schedule, and the assigned 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology. The GAF scores, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria. Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

In so finding, the Board notes that neither the appellant nor the Veteran has identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the endocrine system or mental disorders inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

TDIU Prior to May 1, 2010

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Here, the Veteran's PTSD rating has been increased to 70 percent. The effective date of the grant of service connection for PTSD is December 20, 2007. Accordingly, from March 12, 2007, to December 20, 2007, a combined disability rating of 60 percent is in effect. After December 20, 2007, a combined disability rating of 90 percent is in effect until the assignment of a 100 percent rating for lung cancer on July 24, 2012. Therefore, the schedular criteria for TDIU are not met prior to December 20, 2007. However, the criteria are met from December 20, 2007, and after. The question thus turns to when the Veteran became unemployable. 

The RO assigned an effective date for TDIU of May 1, 2010. This would appear to be loosely based on the receipt of the VA Form 21-8940 on May 12, 2010. However, the Veteran contended on the VA Form 21-8940 that he last worked full time on February 3, 2010, and that this is the date he became too disabled to work. Moreover, the date of receipt of the application for benefits is not determinative of the date entitlement arose where the claim may be inferred from an increased rating claim. Here, the increased rating claim for PTSD, received on December 20, 2007, encompasses a claim for TDIU. The Board agrees that the Veteran was unable to secure or follow a substantially gainful occupation from the date specified on the VA Form 21-8940, and that TDIU is warranted from that date. However, prior to that date, his actual employment in a substantially gainful occupation ($49,000 annually) is prima facie evidence of employability. 

In Faust v. West, 13 Vet. App. 342 (2000), the Veterans Court held that where an individual became employed at a substantially gainful occupation, irrespective of the number of hours or days that individual actually worked and without regard to his earned annual income prior to his having been awarded TDIU, such employment constituted, as a matter of law, a substantially gainful occupation and thus "actual employability." 

Accordingly, the Board finds that the criteria for referral of the claim to the Director of the Compensation and Pension Service for consideration of extraschedular TDIU are not met prior to February 3, 2010. See 8 C.F.R. § 4.16(b). 

Special Monthly Compensation

The Veteran was granted SMC under 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ, effective March 12, 2007. A separate grant was made under 38 U.S.C. § 1114(s); 38 CFR § 3.350(i) on the basis of a single service-connected disability (lung cancer) ratable at 100 percent and additional service-connected disabilities with combined rating of 60 percent or more, effective July 24, 2012. 

The evidence demonstrates that, while he had multiple upper extremity disabilities, he did not have such impairment as approximated loss of use of either upper extremity. 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e). 

The Board finds that the award of TDIU, effective February 3, 2010, is primarily based on the Veteran's PTSD symptoms and is capable of sustaining the requirement of a single 100 percent disability. Bradley v. Peake, 22 Vet. App. 280 (2008), Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011). Therefore, as the Veteran has sufficient additional disabilities from that date to equal 60 percent or more when combined under the Combined Rating Table (38 C.F.R. § 4.25), the Board finds that SMC under 38 U.S.C. § 1114(s); 38 CFR § 3.350(i) is warranted from February 3, 2010. 

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension and organic diseases of the nervous system are included among the enumerated chronic diseases. In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016). 

The criteria for manifestation of neuropathy to a degree of 10 percent are specific to the nerve involved and are set out under 38 C.F.R. § 4.124a. At a minimum, there must be competent medical evidence to establish the presence of the disease. 

VA has established a presumption of exposure to herbicide agents applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear-cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma. 38 C.F.R. § 3.309(e), NOTE 1. 

The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 38 C.F.R. § 3.309(e), NOTE 2.

The herbicide-presumptive diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 CFR 3.307 (a)(6)(ii)

Neurological Disorders

The appellant is seeking service connection for neurological disorders of the upper and lower extremities on the primary basis that such are related to diabetes mellitus.

Service treatment records reveal no treatment for neurological disorders of the extremities. The Veteran completed a report of medical history at service separation and stated that he had no history of, or current, neuritis. The Veteran was examined at service separation in March 1970 and was found to be clinically normal regarding the neurologic system and upper and lower extremities. He was assigned a Physical Profile rating of U-1 and L-1. 

In the Physical Profile rating, the U stands for upper extremities. This factor concerns the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The L stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. The number 2 indicates that an individual possesses some medical condition or physical defect that may require some activity limitations. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

After service, there is no reference to a neurological disorder of the extremities until the current claim. 

The report of a VA examination dated June 2007 reveals the Veteran's report of right arm tremors and pain in the triceps area, burning and numbness of the right upper arm from the shoulder to the elbow, as tremors of the lower arm, as well as right foot symptoms, all due to retained metallic fragments attributed to gunshot wounds. He did not complain of any numbness or burning in the left arm or left foot, which were asymptomatic. Deep tendon reflexes were 2+. The upper and lower extremities were tested with a monofilament and he had ability to detect 10/10 monofilament tests in both the upper and lower extremities bilaterally. The examiner opined that peripheral neuropathy of the upper extremities was not attributable to diabetes. Lower extremity peripheral neuropathy was not demonstrated on examination. 

A March 7, 2008, Neurology Consultation reveals the Veteran had muscles aches in all 4 extremities, both proximally and distally (burning pain in proximal muscles and cramping pain in distal muscles). Symptoms were persistent but he would have a worsening of his symptoms for hours to a week at a time. There was no weakness. The condition did not get worse after exercise. The Veteran would get a catch in his leg, right more than left, which he described as a sharp pain in his thigh, and then his leg would give out. He had fallen once but was able to immediately walk normally. He also had episodes of numbness and tingling in the hands and feet as well as across his forehead lasting up to a week for the past 40 years. He also had a tremor in his hands bilaterally for 40 years, worse with holding things. This had affected his writing somewhat. He stated all his symptoms started 40 years ago when he had a shrapnel injury to the right arm and leg. He stated he had never been seen by a neurologist and had not had an EMG/NCS. He had never been on statins. On examination, an action tremor and decreased sensation to vibration in lower extremities was noted. This was assessed as a possible essential tremor and neuropathy (VBMS record 03/11/2008). 

A June 2008 letter from the Veteran reveals his assertion that he had carpal tunnel syndrome in the left arm secondary to diabetes. He asserted that individuals with diabetes are at high risk for carpal tunnel as a neurological disorder. 

A March 24, 2008, Neurology Motor Nerve Conduction Study of the bilateral median nerves, showed prolonged distal latency on the left, normal compound muscle action potential amplitudes, and normal conduction velocities. Study of the left ulnar nerve was normal. Sensory study showed reduced sensory nerve action potential amplitude and slowed conduction velocity. Study of the right median nerve showed normal sensory nerve action potential amplitude, and mildly slowed conduction velocity. Study of the left sural nerve was normal. Interpretation: Abnormal study. There is evidence of a moderate carpal tunnel syndrome on the left. There is evidence of a mild sensory median neuropathy on the right. There is no evidence of peripheral neuropathy in the lower extremity (VBMS record 11/04/2008). 

VA outpatient records just prior to the Veteran's death were generally listing peripheral neuropathy on problem sheets, but there does not appear to be any specific development or testing after the March 2008 tests. Some notes list the diagnosis in the same sentence with diabetes or include the word "with" (October 11, 2012 Pulmonary Clinic Note, Virtual VA record 07/31/2013 at page 20). Other notes state "not sure if DM related" (November 9, 2011 Primary Care Note, Virtual VA record 07/31/2013 at page 59). Other problem lists include sciatica and lumbar radiculopathy. An MRI of the hips conducted in December 2011 substantiated lumbar degenerative disc disease Virtual VA Record 07/31/2013 at page 102). 

After a review of all of the evidence, the Board finds that there is no confirmed finding of peripheral neuropathy or other chronic neurological disorder in the lower extremities. The Board acknowledges that the Veteran had significant service-connected gunshot wounds in multiple extremities, and that these affected his muscles and the use of his extremities. However, while neuropathy was suspected in one instance, specific neurological testing revealed no disorder of the peripheral nerves of the lower extremities. To the extent the Veteran has symptomatology associated with low back pathology, this is not a service-connected disability. 

While the presence of carpal tunnel syndrome of the left upper extremity is confirmed, as well as mild sensory median neuropathy on the right upper extremity, the asserted relationship to diabetes mellitus was ruled out by the June 2007 examiner. The subsequent references are inconclusive, speculative, or unexplained. The Board finds the specific neurological testing conducted in March 2008 to be more persuasive. 

There is no medical opinion that purports to relate the disparate neurological diagnoses of the upper extremities to service or to a service-connected disability. Speculative observations do not constitute a medical opinion. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). The only evidence in this regard are lay statements of the Veteran and appellant. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a neurological disorder such as carpal tunnel syndrome or peripheral neuropathy to a service-connected disability is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires medical knowledge and is not a matter which are capable of lay observation. Accordingly, the lay statements are not competent evidence of an etiologic relationship between the claimed disorders and diabetes mellitus.
 
The Board also notes that the presumptive provisions for herbicide exposed veterans are specific to early-onset peripheral neuropathy as an herbicide-presumptive disease. As demonstrated by the June 2007 examination findings, the Veteran did not have peripheral neuropathy as late as that date. Accordingly, the requirement of manifestation to a degree of 10 percent or more are not met. This applies as well to the presumption of service connection for chronic diseases including organic diseases of the nervous system. 

In summation of the Board's findings, the Veteran did not have early-onset peripheral neuropathy and did not have a neurological disorder of the lower extremities. He had carpal tunnel syndrome of the left upper extremity and mild neuropathy of the right upper extremity, neither of which was related to diabetes mellitus or service. In accordance with these findings, the Board concludes that service connection for a neurological disorder of the upper extremities is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Hypertension 

The appellant is seeking service connection for hypertension on the primary basis that it is related to diabetes mellitus. 

Service treatment records reveal no diagnosis of hypertension. At service separation, the Veteran's vascular system was found to be clinically normal. Blood pressure readings of 114/76 at service entry; 130/74 on October 2, 1968; 114/76 on October 7, 1968; and 138/80 at service separation, do not meet the criteria for hypertension. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

The report of a VA examination dated June 2007 reveals the examiner's opinion that hypertension, according to his history, predated his diagnosis of diabetes. He does not remember the first medication he was treated with but says remotely he was taking Propranolol. He is currently taking Lisinopril which he started in 2007. Hypertension is not attributed to diabetes. Hypertension preexisted and is essential. 

There is no medical opinion that purports to relate the Veteran's essential hypertension to his diabetes mellitus to service or to a service-connected disability. 

The Board finds that relating a disorder such as hypertension to a service-connected disability is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires medical knowledge and is not a matter which are capable of lay observation. Accordingly, the lay statements are not competent evidence of an etiologic relationship between the claimed hypertension and diabetes mellitus.

In summation of the Board's findings, the Veteran had essential hypertension which was not related to diabetes mellitus or ischemic heart disease, and which was not related to service. In accordance with these findings, the Board concludes that service connection for hypertension is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Skin Disorder

The appellant is seeking service connection for a skin disorder on the basis that it was directly incurred in service. 

Service treatment records reveal treatment in November 1969 for an infection of the left arm. The assessment was a carbuncle with cellulitis. The Veteran was treated for a rash on the feet in March 1969. In December 1968, the Veteran was noted to have open sores on the right leg and left ankle. These were cleaned and dressed. At the time of service separation, he reported a history of boils, but no skin diseases. On examination, his skin was found to be clinically normal as were his feet. 

The report of a VA examination dated June 2007 reveals diagnosis of seborrheic dermatitis of the face around the eyebrows and scalp line which has been treated in the past with hydrocortisone cream. He reported a fungal infection of the foot that resolved after treatment with Lamisil one time. There were no other skin problems. 

A February 14, 2008, Dermatology Consultation is identified as the first dermatology clinic visit for the Veteran. He was sent for evaluation of rashes on his faces and arms. He reported intermittent infections on the fingers and toes (not today) and flakes on the face and hairline. He had continual itching on the face and scalp. The hands and arms were not involved at the time of the examination. He had erythema and scale in the scalp and eyebrows and erythema on the face. The impression was seborrheic dermatitis with history of a rash. The prescription was Selsun shampoo and Nizoral cream (VBMS record 03/11/2008). 

The report of a VA examination dated March 2008 reveals the Veteran's account that, a month after arriving to Vietnam in November 1969, the Veteran began experiencing skin rashes, on his face, scalp, hands, and feet. He had traveled through areas which had been heavily defoliated with Agent Orange. The rash was and continued to be itchy, red, with pustules, which the Veteran would scratch and then would become infected and appear as open sores. During the Vietnam Era, he had both his arms shaved and legs so treatment could be performed. He was hospitalized for 7 days. Since that time he had many episodes of exacerbations of the same thing. His condition appeared to be chronic with only medications that are able to abate his symptoms. The Veteran was without any exacerbation at the time of the examination. His reported symptoms were redness in the face, labia, nose, hairline, arms, hands, feet, and groin on occasion. However, on examination, he did not have rashes on the arms, hands or feet. Flare-ups were said to last about 1 week then start to resolve after a week. Symptoms were described as intermittent. The examiner assessed seborrheic dermatitis on the scalp. He asked the Veteran to call and return when an outbreak happens with the hope of getting a photo of an exacerbation. As no skin condition was present, an opinion would be speculation. 

VA outpatient records more recently show no lesions, rash, or pruritus. See October 11, 2012, Pulmonary Clinic Note (Virtual VA record 07/31/2013 at page 27). 

After a review of all of the evidence, the Board finds that the Veteran had seborrheic dermatitis which was not present in service and which has not been related by competent evidence to service. There is no medical opinion that purports to relate any post-service diagnosis to service. The appellant's lay statements and those of the Veteran are not competent evidence regarding the etiology of a skin disorder where, as here, the disorder has been clinically demonstrated to be intermittent--there being times when signs and symptoms affecting the skin have not been present at all. 

In summation of the Board's findings, the Veteran had seborrheic dermatitis, which was not associated with chloracne or other acneform disease consistent with chloracne, and which was not related to service. In accordance with these findings, the Board concludes that service connection for a skin disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in April 2007 and May 2016. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant. She has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained medical examinations where necessary. The appellant has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by adjudicating the claims with the appellant as substitute clamant.





















CONTINUED ON NEXT PAGE-ORDER

ORDER

Prior to March 12, 2007, a disability rating for diabetes mellitus in excess of 10 percent is denied. 

From March 12, 2007, to February 18, 2010, a disability rating for diabetes mellitus in excess of 20 percent is denied. 

Since February 18, 2010, a disability rating for diabetes mellitus in excess of 40 percent is denied.

A disability rating of 70 percent, but not higher, for PTSD is granted.

Since February 3, 2010, TDIU is granted.

Since February 3, 2010, SMC on a statutory housebound basis is granted.

Service connection for a neurological disorder of the upper extremities is denied.

Service connection for a neurological disorder of the lower extremities is denied.

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


